Truly, J.,
delivered the opinion of the court.
The chancellor found that a valid debt was due and owing by J. Gr. Shull to Mrs. Shull, his wife, and that 'the transfer of the interest of the husband in the steamboat City of Columbus was in satisfaction of that indebtedness. Accepting this firirHng of fact as true, the transfer, which was evidenced by writing, duly acknowledged and recorded as required by § 2294, Code 1892, was not invalidated or rendered fraudulent because of suits threatened or pending against the husband. Savage v. Dowd 54 Miss., 732; Graham v. Morgan 83 Miss., 601 (35 South. Rep., 874). Appellant cannot be heard now to contend that the interest formerly owned by J. Gr. Shull should be held liable for the personal debt due him by said Shull. Appellant was aware of the transfer by Shull to appellee at the time it was consummated. He was fully advised with reference thereto, and consented that the property should be transferred. Appellant recognized appellee’s title by having a .portion of the capital stock reissued in her name and by obtaining from her a written pledge by assignment of other shares of stock to secure a note which he had indorsed for her husband. Conceding that the transfer was in fact made with intent to defraud existing creditors, it was not void as to a subsequent creditor who was cognizant of the whole transaction and had dealt with the wife .as the real owner for several years before any debt was contracted with him. Code 1892, .§ 4228.

Affirmed.